Citation Nr: 0814733	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2004 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.  The May 2004 rating decision 
granted service connection for PTSD, and assigned a 50 
percent disability evaluation, effective February 25, 2003.  
The September 2004 rating decision denied entitlement to a 
TDIU.  In May 2007 the veteran indicated that he no longer 
desired a hearing on this matter.  This case was previously 
before the Board in September 2007.


FINDINGS OF FACT

1.  Throughout the appeal the veteran's PTSD was manifested 
by anxiety, intrusive thoughts, flattened affect, nightmares, 
and sleeping problems productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.

2.  The veteran's only service-connected disability is PTSD, 
rated as 50 percent disabling.

3.  The veteran is not precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, the filing 
of a notice of disagreement as to the initial rating assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.

The March 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
PTSD, and the veteran was informed of what was needed to 
obtain a schedular rating above the disability evaluation 
that the RO had assigned.  

In addition, March 2006 correspondence explained how a 
disability rating is determined by VA for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.

As for the issue of entitlement to TDIU, by correspondence 
dated in July 2004 the veteran was informed of the evidence 
and information necessary to substantiate his TDIU claim, the 
information required of him to enable VA to obtain evidence 
in support of his TDIU claim, the assistance that VA would 
provide to obtain evidence and information in support of his 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letter informed the veteran that he should submit any medical 
evidence pertinent to his TDIU claim.  VCAA notice was 
provided to the veteran prior to the initial adjudication.  
Pelegrini.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA records and records from the Social 
Security Administration (SSA).  In December 2007 the veteran 
underwent a VA examination that addressed the medical matters 
presented by this appeal.  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

I.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent evaluation for PTSD is assignable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A May 2004 rating decision granted service connection for 
PTSD, and assigned a 50 percent disability evaluation, 
effective February 25, 2003.

In looking at the various VA treatment records and 
psychiatric examinations (VA examinations in May 2003, April 
2004, March 2007, December 2007; private examination dated in 
August 2003) associated with the claims file, it is clear 
that throughout the appeal period the veteran's PTSD was 
manifested by anxiety, intrusive thoughts, flattened affect, 
nightmares, and sleeping problems.  A May 2005 letter from 
the veteran's former employer noted that the veteran would 
sometimes lose his temper at work, and the veteran's wife 
also noted that the veteran's temper was getting worse.  The 
Board finds, however, that a rating in excess of 50 percent 
for PTSD is not warranted, as the veteran has not been shown 
during this appeal to have symptoms such as suicidal ideation 
(other than as noted on a June 2007 VA treatment record, 
wherein he had suicidal ideas when frustrated, but no plans 
for suicide), obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impulse control, spatial 
disorientation, or neglect of personal appearance and hygiene 
(other than sometimes foregoing shaving and not getting a 
haircut, as noted by his wife's statement).  While some 
memory and concentration problems have been noted, the Board 
observes that an August 2003 VA neurological note indicated 
that the veteran appeared to have a dementing disorder that 
was probably progressing.  Further, the December 2007 VA PTSD 
examiner noted that the veteran's cognitive problems were 
likely related to diffuse cerebral atrophy.  No health 
professional has linked a speech or cognitive disorder to the 
veteran's PTSD.

It is clear that the veteran's PTSD has impacted his social 
functioning.  The veteran, however, has been able to maintain 
a marriage of more than 16 years, and the veteran reported 
contact with his siblings (including a sister who lives next 
door) and some former coworkers.  While the veteran has 
reported that he no longer engages in woodworking, he has 
indicated that he helps his wife with her puppy raising 
business.

To adequately evaluate and assign the appropriate disability 
rating to the veteran's service-connected PTSD, the Board 
must analyze the evidence as a whole, including the veteran's 
GAF scores and the enumerated factors listed in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See Mauerhan v. Principi, 16 
Vet. App. 436, 443 (2002) (holding that "the rating 
specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV [Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed.].

The veteran's GAF scores during this appeal have been as 
follows: 68-75 (May 2003), 47-52 (August 2003), 50 (January 
2004), 55 (April 2004), 40-50 (but noted as being 50 at the 
time of the examination) (March 2007), and 48-50 (December 
2007).  While such findings reflect serious levels of PTSD 
symptoms, a review of the clinical findings from the 
psychiatric examinations of record do not reveal symptoms 
which more closely approximate the criteria for a rating of 
70 percent.

In sum, an initial rating in excess of 50 percent for PTSD is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no indication in the record that PTSD disability, alone, 
has resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in June 2004, the veteran 
indicated that he had last worked full time in February 2002.  
The veteran indicated that he had worked at a feed and seed 
company since 1963, a period of nearly 40 years.  He reported 
that he had completed high school and had not received 
additional education.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In the present case, service connection is currently 
established only for PTSD, rated 50 percent disabling, and 
the veteran's service-connected disability does not satisfy 
the criteria of § 4.16(a).  Nevertheless, veterans who are 
unable to secure and follow a substantially gainful 
occupation because of service-connected disability are to be 
rated totally disabled.  The Board will now review the 
evidence of record to see if it demonstrates that the veteran 
is unable to secure or follow a substantially gainful 
occupation due to service-connected disability.

In his June 2004 claim, the veteran indicated that his mental 
condition prevented him from working.  The Board observes 
that the Social Security Administration has found that the 
veteran has been disabled and unemployable since January 
2003.  According to the SSA, the veteran's primary diagnosis 
was anxiety, with an affective mood disorder listed as a 
secondary diagnosis.

At a December 2007 VA examination, the examiner commented, in 
pertinent part, as follows:

The results of this evaluation would also 
suggest that the veteran's level of 
social and occupational impairment due 
solely to his post-traumatic stress 
disorder would not restrict him from 
gainful employment.

While the veteran's service-connected PTSD clearly impacts 
his employability, a VA physician has indicated that the 
veteran's PTSD, alone, would not restrict the veteran from 
gainful employment.  The Board notes that the December 2007 
VA examiner's opinion was given following an examination of 
the veteran and a comprehensive review of the veteran's 
medical and social history.  While the veteran may dispute 
the VA physician opinion concerning his employability, there 
is no evidence that the veteran possesses a recognized degree 
of medical knowledge to contradict the judgment of a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further observes that the medical evidence of 
record reflects that the veteran suffers from significant 
nonservice-connected disability (cognitive impairment) 
identified as cerebral atrophy and a dementing disorder.  In 
this regard, it appears that the August 2003 private 
examination report relied upon by SSA in awarding the veteran 
SSA disability benefits, noted that the veteran's 
employability would be impacted by the veteran's problems 
with sustained attention and concentration; however, the 
veteran's cognitive difficulties have been essentially 
attributed to disability other than PTSD.  At any rate, while 
the Social Security Administration recognized the role that 
the veteran's PTSD (anxiety problems) played in his 
unemployability, the Board must consider only service-
connected disability in this case.  Decisions of the Social 
Security Administration regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

In sum, the evidence does not demonstrate that the veteran is 
precluded from substantially gainful employment as a result 
of his service-connected PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


